UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1054


In re: JUAN GUZMAN,

                    Petitioner.



           On Petition for Writ of Mandamus. (4:15-cr-00034-AWA-LRL-1)


Submitted: April 9, 2018                                          Decided: May 2, 2018


Before GREGORY, Chief Judge, and FLOYD and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Juan Guzman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Guzman petitions for a writ of mandamus seeking an order directing the

district court to vacate his criminal judgment and release him from prison. Mandamus

relief is a drastic remedy and should be used only in extraordinary circumstances. Kerr v.

U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003). The party seeking issuance of the writ must have no other

adequate means to attain relief, and he bears the burden of showing that his right to the

writ is clear and indisputable. Moussaoui, 333 F.3d at 517 (citations omitted). We have

reviewed the petition and conclude that Guzman fails to make this showing.

      Accordingly, although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus and the pending motion. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2